FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                       Wednesday, February 10, 2016

  WALTER HALL
  Stiles Unit - TDC # 1799734
  3060 FM 3514
  Beaumont, TX 77705

  Re: HALL, WALTER
  CCA No. WR-84,459-01                                                                COA No. 02-12-00346-CR
  Trial Court Case No. C-2-010520-1287383-A

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk

  cc: 2nd Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
  District Clerk Tarrant County (DELIVERED VIA E-MAIL)
  District Attorney Tarrant County (DELIVERED VIA E-MAIL)




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX